PARKS, Judge,
concurring in result:
I write only to address appellant’s proposition regarding the improper juror. Unlike the majority, I see no need to reach the question of due diligence insofar as this Court cannot review the voir dire transcript. Because the transcript of voir dire was not included in the records presented on appeal, this Court cannot review appellant’s assignment. The burden rests with appéllant to include all necessary records and transcripts for review. Cardenas v. State, 695 P.2d 876, 878 (Okla.Crim.App. 1985). Accordingly, the assignment must fail.